Title: Joseph Jones to Thomas Jefferson, 8 January 1819
From: Jones, Joseph
To: Jefferson, Thomas


          
             Sir
            Collrs office. Petersburg
8h January 1819.
          
          I have received a letter pr the Brig Planter of Petersburg Daniel Anderson master from marseilles dated 21t October 1818 from Stephen Cathalan esqr our consul, enclosing two Bills of loading one is for wines &c for you, and the other for Thomas Jefferson Randolph esqr for wines. He writes me that he has sent all the things you wrote for except the Smyrna raisins, & the Sans Pepins, which he sayes he could not get in Town. He writes me he has been very sick from the 24h Septer last until a few days past so that he has not been able to get the bills of cost of the several Articles, so as to make out the Invoice’s, but that he will get them & send the Invoice’s by way of Havre or Bordeaux as quick as possible, He sayes he had not time to write you now but will when he sends the Invoice’s. He has consigned them to me as Collector at Petersburg and requested me to pay the Freight from marseilles at 18 Dollars pr Ton. & 10 prct for Primage & average and to write you as soon as the Brig Arrives. the Brig has not got up to City point but is expected in a day or two. I will thank you for directions how to act. Here is the Contents of the bills of loading. Viz.
          
          
          T.J.  one Cask in a double Cask containing 64 Gallons red wine.
          Six boxes containg each 50 bottles red wine in all 300 bottles.
          one box containing 12 bottles Anchovies.
          four Small boxes containg each 12 bottles Sup fine olive oil in all 36 (he says) but ought to be 48.
          one basket containing nett ninety pounds American weight Macaroni.
          one box containing Immortal Flowers.
          
          
            
              RT.J.
              one Cask in a double Cask containing 32 Gallons red wine
            
            two boxes containg each 24 bottles red wine in all 48 bottles.
          
          
          
          I am Sir with great respect Your obt Sert
          
            Joseph Jones Collr
          
        